Petitioner says he is illegally restrained of his liberty by the warden of the penitentiary on an illegal judgment of conviction, for forgery, from the district court of Stephens county; that the court of Stephens county was without jurisdiction of the offense charged, the venue being in another county.
The warden has made return upon the rule to show cause, showing that the petitioner is held by the warden by virtue and authority of a judgment and commitment from the district court of Marshall county, issued on September 30, 1919, and affirmed by this court, wherein it was ordered that the petitioner be held by the warden as a prisoner for a period of 10 years.
The proof of this judgment and commitment from the district court of Marshall county is confirmed by the records of this court as well as by the record of the commitment, as certified to by the warden, who shows that he is holding the petitioner by virtue of this commitment.
Whether or not the judgment of conviction from the district court of Stephens county was rendered without that court having jurisdiction is therefore at this time a moot question, not proper for present consideration.
The application for the writ is denied, and the warden is directed to hold the prisoner in accordance with the terms of the commitment in case No. 452 from Marshall county.
MATSON, P.J., and DOYLE, J., concur. *Page 323